DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(Currently Amended) 15. One or more non-transitory 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “… generating, using singular-value decomposition (SVD), a decomposition of the frequency domain representation of the kernel into two unitary matrices and a diagonal matrix, wherein the diagonal matrix includes singular values of the kernel as diagonal entries; generating a regularized diagonal matrix by regularizing the singular values of the kernel; generating a recomposition of the frequency domain representation of the kernel using the two unitary matrices and the regularized diagonal matrix; applying an inverse Fourier transform to the recomposition to generate a recomposed kernel…”, or any variation thereof as recited.
Closest prior art Cheng USPN 2019/0236817 discloses magnetic resonance imaging acquires multi-channel subsampled k-space data using multiple receiver coils; performs singular-value-decomposition on the multi-channel subsampled k-space data to produce compressed multi-channel k-space data which normalizes the multi-channel subsampled k-space data; applies a first center block of the compressed multi-channel k-space data as input to a first convolutional neural network to produce a first estimated k-space center block that includes estimates of k-space data missing from the first center block; generates an n-th estimated k-space block by repeatedly applying an (n−1)-th estimated k-space center block combined with an n-th center block of the compressed multi-channel k-space data as input to an n-th convolutional neural network to produce an n-th estimated k-space center block that includes estimates of k-space data missing from the n-th center block; reconstructs image-space data from the n-th estimated k-space block.
Further closest prior art Sen USPN 11126660 discloses utilization of temporal convolution networks and long short-term memory (LTSM) units of recurrent neural networks (RNNS). The model architectures can handle very large data sets with a large number of time series. Diverse scaling is provided through use of a scale-free leveling network architecture, and sparse time-series data is managed using a gating approach. A deep temporally regularized matrix factorization approach to time-series forecasting is utilized that can leverage correlations between the time series during both training and prediction.
However, none of the prior art disclose the claims as recited.
Therefore, in light of the prior art of record, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


March 26, 2022

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662